Mártir, J.
The defendants, an auctioneer and his sureties, are appellants from a judgment by which the State has recovered of them, in solido, the amount of certain auction duties received by the principal.
The claim was resisted on the ground that the debt was no-vated, the treasurer having received from the principal several notes of his on deferred days of payment; and the sureties sought to avail themselves of this circumstance, to urge their discharge, in consequence of the prolongation of the term.
It appears to us the court did not err. The treasurer has authority, indeed, to collect whatever is due to the State, but we are ignorant of any right in him to receive any thing but money, to extend the time of payment, or to novate the debt.
The judgment, however, ought not to have been given in so-lido. The bond is not so, and the act under which it is evidently given, says nothing of solidarity. B. & C.’s Dig., p. 37, No. 2.
It is, therefore, ordered and decreed, that the judgment so far as it concerns the principal, be affirmed With costs; and that it be annulled and reversed, so iar as it concerns the sureties; and that ours be against them for the sum of $258 04| cents, each, with interest from judicial demand.